Citation Nr: 0029092	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-14 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right hip 
disorder. 


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1961 to July 1965.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied service connection for a right hip condition.

The issue has been characterized as whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a right hip disorder because there was a prior 
final decision on this claim.  The Board has a legal duty to 
consider the requirement of whether new and material evidence 
has been submitted regardless of the RO's determination.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  An unappealed November 1993 rating decision denied the 
veteran's claim of entitlement to service connection for a 
right hip disorder.

2.  The evidence introduced into the record since service 
connection for a right hip disorder was denied in a November 
1993 rating decision, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The unappealed November 1993 rating decision which denied 
service connection for a right hip condition is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).

2.  The evidence received since the November 1993 rating 
decision is not new and material; thus, the claim for service 
connection for a right hip condition is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 20.1105, 
3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he currently suffers from a right hip 
disorder which began in service.  Service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  Certain 
chronic diseases, such as arthritis, may be presumed to have 
been incurred in service if manifest to a compensable degree 
(10 percent) within one year of discharge from service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. § 3.303(b) 
(2000). 

In 1993, the veteran filed an original claim for service 
connection for a right hip condition.  In November 1993, the 
RO notified him that it had denied his claim because service 
medical records were negative for complaints, findings or a 
diagnosis of a right hip disorder and no right hip condition 
related to service was shown post-service.  The veteran 
failed to seek appellate review within one year after being 
notified of that decision.  Therefore, that decision is final 
and not subject to revision upon the same factual basis.  
38 U.S.C.A. §§ 7104, 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.  

An exception to this rule is articulated in 38 U.S.C.A. 
§ 5108, which states, in part, that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and involves a three-
step analysis.  

The first step requires determining whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Second, the evidence must be shown to 
be actually "new," that is, not of record when the last 
final decision denying the claim was made.  See Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  The third and final 
question is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir., 
1998), citing 38 C.F.R. § 3.156(a).  This need not mean that 
the evidence warrants a revision of the prior determination, 
but is intended to ensure the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; Pensions, Compensation, Dependency: 
New and Material Evidence; Standard Definition," 55 Fed. 
Reg. 19088, 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

In the instant case, the November 1993 rating decision which 
denied service connection for a right hip condition is final, 
as it was the last disposition in which that claim was 
finally disallowed on any basis.  The relevant evidence at 
the time of that decision consisted of the veteran's service 
medical records, private treatment reports, and the veteran's 
own statements, none of which included medical evidence of a 
right hip disorder.

In this regard, the Board notes that the veteran's service 
medical records including his June 1965 separation 
examination are negative for findings or a diagnosis of a 
right hip disorder.  Post-service private medical records 
considered by the RO at the time of the November 1993 rating 
decision indicate that the veteran was seen in January 1970 
with complaints of a two week history of hurting on his right 
side and weakness of his right leg.  The veteran reported 
that he had intermittent vague pain above and to the right of 
his pubis and in the right flank.  He indicated that the pain 
was never severe and was relieved by resting for a few 
minutes.  The impression as that the symptoms were probably 
muscular.  In December 1970, the veteran complained of a two 
month history of right leg pain in the region of the right 
ischial tuberosity for months especially after sitting for 
long periods.  He specifically denied any back or hip pain.  
The impression was probable mild bursitis.  

The evidence that must be considered in determining whether 
this claim may be reopened based on new and material evidence 
is that added to the record since the November 1993 rating 
decision.  Since that decision, the veteran has submitted 
evidence showing that he now has degenerative joint disease 
of the right hip.  An October 1997 treatment report from 
Kaiser Permanente (Kaiser) included a diagnosis of 
degenerative joint disease of the hips.  Radiographs 
performed at Kaiser in December 1997 revealed degenerative 
changes of the right hip with no evidence of fracture. 

After a review of the record, the Board finds that none of 
the evidence added to the file since November 1993 is both 
new and material evidence sufficient to warrant reopening the 
veteran's claim for service connection for a right hip 
disorder.  In this regard, the Board notes that none of the 
evidentiary items considered reflect any nexus evidence 
linking any present right hip disorder to the veteran's 
military service.  The Board notes that the RO denial in 
November 1993 was, in part, premised on a finding of no then-
current diagnosis of a right hip disorder.  Thus, the Board 
concedes that the recently submitted documentation of a 
current right hip disorder is new evidence in that it is not 
cumulative of evidence previously considered by the RO in 
November 1993.  However, the RO's November 1993 decision was 
also based on the fact that the veteran's service medical 
records were entirely negative for evidence of a chronic 
right hip disorder.  Thus, while the RO noted some post-
service complaints of right leg pain and weakness in 1970, 
five years after discharge, there was no evidence of a 
disorder related to the veteran's military service.  The 
Board notes, in addition, that the veteran's lay assertions, 
documented in written statements do not constitute competent 
medical evidence sufficient to reopen a claim.  

In summary, the Board finds that the newly submitted evidence 
is not probative of the issue at hand in that it does not 
tend to prove or actually prove that the veteran has a right 
hip disorder related to his military service.  Further, the 
Board does not find the current diagnosis of degenerative 
joint disease of the right hip made decades after service to 
be so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  The 
recently submitted evidence does not provide competent 
medical evidence that the veteran currently suffers from a 
right hip disorder directly attributable to service.  Thus, 
none of the medical evidence received since the previous 
final rating decision in 1993 changes the previous analysis 
except for providing a current diagnosis of a right hip 
disorder.  The Board concludes that new and material evidence 
to reopen the veteran's claim for a right hip disorder has 
not been presented.

As the foregoing explains the need for competent evidence 
demonstrating that the veteran's right hip disorder was 
incurred in or aggravated by military service, or right hip 
arthritis was manifest to a degree of 10 percent within one 
year after discharge therefrom, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application to reopen his 
claim for service connection for this disability.  Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  Finally, because the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine may not be applied 
in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a right hip 
condition is not reopened and the appeal is denied.


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals


 

